Exhibit 23.2 CONSENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the consolidated financial statements of Terra Industries Inc. and management’s report on the effectiveness of internal control over financial reporting dated March 12, 2007, appearing in the Annual Report on Form 10-K of Terra Industries Inc. for the year ended December 31, 2006. /s/ Deloitte & Touche LLP Omaha, Nebraska February 4, 2008
